I agree with Judge Brogan that the trial court did not err when it denied the Civ.R. 60(B) motion of defendant-appellant Huntington National Bank. The motion to vacate was not timely made. However, I do not agree that the acts of the Bank or of its counsel could constitute a form of appearance requiring service on the Bank of plaintiff Miamisburg Motel's motion for default judgment.
Civ.R. 5(A) controls service: "[E]very written motion other than one which may be heard ex parte * * * shall be served upon each of the parties. No service need be made on parties in default for failure to appear." This rule applies to motions for default judgment. Defendants who are served with a summons and complaint but who fail to enter an appearance in the action are not entitled to notice of default proceedings. Sexton v. SugarCreek Packing Co. (1974), 37 Ohio St.2d 58, 66 O.O.2d 161,307 N.E.2d 541.
A party has appeared for purposes of Civ.R. 55(A) if the party has responded to the assertion of a claim against it by submitting itself to the jurisdiction of the court in which the claim has been filed. This submission may be in person or through the party's legal representative. The form of the appearance is not *Page 131 
limited by the rule, but the form employed must in some way create power in the court to exercise jurisdiction over the party.
An appearance involves some presentation to the court. The most common form of appearance is a pleading responsive to the merits of the claim asserted. However, even pleadings that do not respond to the merits of the claim may suffice. Thus, a motion for an extension of time within which to respond has been held to be an appearance for purposes of Civ.R. 55(A).Hardware  Supply Co. v. Davidson (1985), 23 Ohio App.3d 145, 23 OBR 371, 492 N.E.2d 168. Copies of letters written to plaintiff's counsel that are filed with the clerk have been held sufficient to constitute an appearance. Spratt v. Fredrickson
(Apr. 26, 1979), Cuyahoga App. No. 38579, unreported. Even a motion contesting service may constitute an appearance as a measure to "otherwise defend." 1970 Staff Note to Civ.R. 55(A).
The foregoing methods of appearance have one element in common: each is a presentation to the court resisting the claim or the application of the law to the party making it. The form of an appearance that Judge Brogan would support, discussions or correspondence between counsel, is not. For that reason, I believe that it is insufficient to constitute an appearance for purposes of Civ.R. 55(A). I also believe that it would, if allowed as appearance, produce numerous Civ.R. 60(B) motions alleging contacts of that kind that came to no fruition, which would be difficult to resolve.
Finally, I agree with Judge Young's observation that in those cases in which communications between counsel have been accepted as sufficient grounds to vacate a default judgment under Civ.R. 60(B) it is the misleading character of the acts of a party or its counsel that has resulted in an order to vacate, not a finding of a genuine appearance.
For the foregoing reasons, I would affirm.